04 .1
Order issued September              ,   2012




                                                In The
                                  (Court of Apprats
                          .YiftIiBistritt uf .exas at Dallas
                                          No. 05-12-00837-CR


                             MICHAEL WAYNE LEWIS, Appellant
                                                   V.
                                THE STATE OF TEXAS, Appellee


                                               ORDER


        The Court REINSTATES this appeal.

        On August 22, 2012, we ordered the trial court to make findings regarding why the reporter's

record had not been filed. On August 30, 2012, we received an extension request from court reporter

Kelly Simmons and on September 19, 2012, we received the reporter's record. Therefore, we

VACATE the August 22, 2012 order requiring findings.

        We GRANT the August 30, 2012 extension request. The reporter's record is considered

properly filed.

        Appellant's brief is due within thirty days of the date of this order.




                                                         DAVID L. BRIDGES
                                                         JUSTICE